Name: Commission Regulation (EEC) No 2053/87 of 10 July 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/34 Official Journal of the European Communities 11 . 7. 87 COMMISSION REGULATION (EEC) No 2053/87 of 10 July 1987 fixing the amount of the subsidy on oil seeds adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2004/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having . regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 O and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2004/87 (9) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantites for the 1987/88 marketing year, has not, to date, been fixed following the latest change in this system by the Council ; whereas the amount of the subsidy for the 1987/88 marketing year has been provisionally calculated on the basis of an abatement of 4,502 ECU per 100 kg for colza and rape seed and on the basis of an abatement of 2,918 ECU per 100 kg for sunflower seed ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (10) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (") shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (12) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy for the 1987/88 marketing year for colza, rape and sunflower seed will be confirmed or replaced with effect from 11 July 1987 to take account, where appropriate, of the effects of the application of the system of maximum guaranteed quanti ­ ties and of the effect of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 11 July 1987. (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p . 7 . (3) OJ No L 164, 24. 6 . 1985 , p . 11 . (*) OJ No L 185, 4. 7. 1987, p . 68 . O OJ No L 167, 25. 7. 1972, p . 9 . BOJ No L 176, 1 . 7. 1987, p . 30 .OJ No L 183, 3 . 7. 1987, p . 14 . (8) OJ No L 183, 3 . 7. 1987, p . 16 . 0 OJ No L 188 , 8 . 7 . 1987, p . 39 . H OJ No L 266, 28 . 9 . 1983, p. 1 . (") OJ No L 53, 1 . 3 . 1986, p. 47. (u) OJ No L 183, 3 . 7. 1987, p . 18 . 11 . 7 . 87 Official Journal of the European Communities No L 192/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current (') 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') 11 5th period (') 12 1 . Gross aids (ECU) : \ i  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,195 24,916 24,916 23,958 23,911 24,308 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 60,93 60,28 60,29 58,16 58,08 59,29  Netherlands (Fl) 67,81 67,07 67,07 64,64 64,53 65,86  BLEU (Bfrs/Lfrs) 1 205,23 1 194,83 1 194,83 1 148,02 1 145,66 1 160,53  France (FF) 183,74 181,55 181,34 173,39 172,86 176,46  Denmark (Dkr) 218,43 215,94 215,94 207,38 206,90 208,81  Ireland ( £ Irl) 20,424 20,180 20,178 19,313 19,256 19,516  United Kingdom ( £) 14,808 14,586 14,586 13,823 13,734 13,887  Italy (Lit) 38 992 38 516 38 410 36 891 36 774 , 37 188  Greece (Dr) 2 647,51 2 577,86 2 553,53 2 368,10 2 340,42 2 329,84 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 752,55 3 707,41 3 684,90 3 517,68 3 506,24 3 51937 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 961,56 4 905,84 4 875,92 4 687,44 4 673,09 4 699,96 (l ) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities. No L 192/36 Official Journal of the European Communities 11 . 7. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current (') 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') 11 5th period (') 12 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States ¢27,695 27,416 27,416 26,458 26,411 26,808 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 66,90 66,25 66,26 64,13 64,04 65,26  Netherlands (Fl) 74,50 73,76 73,76 71,33 71,22 72,55  BLEU (Bfrs/Lfrs) 1 325,40 1 315,00 1 315,00 1 268,19 1 265,83 1 280,69  France (FF) 202,43 200,24 200,03 192,09 191,56 195,16  Denmark (Dkr) 240,32 237,83 237,83 229,28 228,79 230,70  Ireland ( £ Irl) 22,503 22,259 22,257 21,392 21,335 21,595  United Kingdom ( £) 16,449 16,227 16,227 15,464 15,375 15,528  Italy (Lit) 42 985 42 509 42 403 40 884 40 767 41 181  Greece (Dr) 2 968,37 2 898,71 2 874,38 2 688,96 2 661,28 2 650,69 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,54 385,54 385,54 385,54 385,54 385,54  in another Member State (Pta) 4 138,08 4 092,95 4 070,44 3 903,22 3 891,78 3 904,91 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,32 429,32 429,32 429,32 429,32 429,32  in another Member State (Esc) 5 390,87 5 335,15 5 305,24 5 116,76 5 102,41 5 129,28 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities . 11 . 7 . 87 Official Journal of the European Communities No L 192/37 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) I Current7 1st period (')8 2nd period (')9 3rd period (')10 4th period (')11 1 . Gross aids (ECU) : 1  Spain 1,720 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,662 37,059 37,059 37,059 37,532 2. Final aids : (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 98,23 89,64 89,66 89,77 90,90  Netherlands (Fl) 110,19 99,75 99,75 99,88 101,14  BLEU (Bfrs/Lfrs) 1 879,95 1 772,61 1 777,21 1 776,46 1 799,20  France (FF) 274,91 270,14 269,84 269,28 272,82  Denmark (Dkr) 340,15 321,23 321,23 321,23 325,37  Ireland ( £ Irl) 30,143 30,029 30,025 29,988 30,381  United Kingdom ( £) 22,391 21,738 21,738 21,738 22,049  Italy (Lit) 59 660 57 319 57 164 57 321 58 077  Greece (Dr) 3 656,70 3 849,63 3 814,05 3 795,91 3 856,61 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 798,33 3 897,86 3 864,99 3 850,71 3 923,66 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 241,97 6 868,57 6 822,10 6 807,43 6 891,38  in another Member State (Esc) 6 039,42 6 645,68 6 600,73 6 586,53 , 6 667,76 3 . Compensatory aids : Il II  in Spain (Pta) 3 746,79 3 843,35 3 810,48 3 793,93 3 866,88 4. Special aid :  in Portugal (Esc) 6 039,42 6 645,68 6 600,73 6 586,53 6 667,76 (') Subject to the amount to be deducted under the system of maximum guaranteed quantities and the effect of the new standard quality on the coefficients of equiva ­ lence. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,075130 2,070050 2,065040 2,060250 2,060250 2,045830 Fl 2,336550 2,334090 2,331560 2,328830 2,328830 2,320090 Bfrs/Lfrs 43,035500 43,033000 43,030400 43,030300 43,030300 43,030600 FF 6,917750 6,927140 6,936680 6,947050 6,947050 6,978510 Dkr 7,866670 7,884480 7,902210 7,922730 7,922730 7,992920 £ Irl 0,774480 0,776718 0,778997 0,781071 0,781071 0,787128 £ 0,699650 0,701000 0,702294 0,703567 0,703567 0,706870 Lit 1 502,70 1 507,26 1 511,98 1 516,00 1 516,00 1 529,49 Dr 155,78400 157,84200 159,82400 161,70300 161,70300 168,75500 Esc 162,24500 163,43400 164,63000 166,33100 166,33100 169,44500 Pta 143,48900 144,74000 145,67400 146,69400 146,69400 149,19200